MEMORANDUM **
Nodar Skhvitaridze filed his petition for review on July 15, 2003, more than ten months after the Board of Immigration Appeals (“BIA”) issued its decision on August 30, 2002. We dismiss the petition for lack of jurisdiction.
*327Relying on Salta v. INS, 314 F.3d 1076 (9th Cir.2002), Skhvitaridze contends that his sworn affidavit that he did not receive notice of the BIA’s decision is sufficient to toll the deadline for filing a petition for review. This contention is unconvincing. Salta addressed when an in absentia order of removal may be rescinded pursuant to 8 U.S.C. § 1229a(b)(5)(C) because, an alien did not receive notice of the removal hearing, it did not address the deadline for filing petitions for review in this Court. See Salta, 314 F.3d at 1078. That time limit is mandatory and jurisdictional and cannot be tolled. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003) (citation omitted) (recognizing that the time for filing begins to run when the BIA mails its decision to the petitioner’s address of record).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.